Order filed March 26, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-18-00144-CR
                                   ___________

                      JESUS CORTEZ JR., Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 16354


                                    ORDER
      Appellant has filed in this court a motion to reconsider the denial of
Appellant’s request to file a supplemental brief. Upon reconsideration, we now grant
Appellant’s motion to reconsider, grant Appellant leave to supplement his brief, file
the supplemental brief that was previously received by the clerk of this court, and
abate the appeal to give the State an opportunity to file a supplemental brief. The
State’s supplemental brief is due on or before May 26, 2020.
        This appeal will be reinstated when the State’s supplemental brief is filed in
this court.


                                                                   PER CURIAM


March 26, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2